 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   RAMON MURIC-DORADO,                                          Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   LVMPD, et al.,
 8                  Defendants.
 9

10          Before the Court is Plaintiff’s document titled “Given Judicial Notice and Request for
11   Considerations of ‘The Prison Mailbox Rule’ Provisions.” ECF No. 55. A response to this Motion
12   was filed by Defendants on March 11, 2020, with service on Plaintiff, by mail, on that same date.
13   No reply was filed by Plaintiff.
14          The Court understands Plaintiff’s frustration with his delayed receipt of documents mailed
15   by Defendants as well as those mailed by the Court. That said, the Court notes that Defendants are
16   required by Local Rule to file all documents electronically, which, under other circumstances, would
17   provide Plaintiff with instant notice of such filings. Likewise, the Court’s orders, all of which are
18   filed electronically, would, under other circumstances, give Plaintiff instant access to such orders.
19   The Court has no power to change the circumstances here as Plaintiff is incarcerated.
20          As Defendants properly identify, the prison mailbox rule is designed to assist prisoners who
21   have limited ability to monitor court filings or ensure that the Clerk of Court receives the prisoner’s
22   filings in a timely manner. Houston v. Lack, 487 U.S. 266, 270-01 (1988). This rule, however,
23   imposes no specific obligations on Defendants or on the Court. Nonetheless, the Court does take
24   Plaintiff’s incarceration into consideration when determining the timeliness of Plaintiff’s filings.
25   The Court also reviews the certificate of service attached to each filing by Defendants to ensure
26   documents are mailed on the date they are filed. So far, the Court finds no evidence that Defendants
27   have delayed mailing any documents to Plaintiff. The Court also expressly orders the Clerk of Court
28   to mail copies of each of the Court’s Orders to Plaintiff.
                                                      1
 1           In the future, if Plaintiff believes he was prejudiced due to the late receipt of a document

 2   filed by Defendants or the Court, or believes he was prejudiced by the Court’s failure to timely

 3   receive a document Plaintiff filed, Plaintiff may notify the Court through a filing providing the facts

 4   supporting Plaintiff’s belief and a statement seeking relief. A review of the docket to date does not

 5   evidence any prejudice to Plaintiff by virtue of late filings or late receipt by Plaintiff of filings by

 6   the Court or Defendants.

 7           Accordingly, and with due consideration given to Plaintiff’s concerns,

 8           IT IS HEREBY ORDERED that Plaintiff’s Request for Consideration of the Prison Mailbox

 9   Rule (ECF No. 55) is DENIED.

10           IT IS FURTHER ORDERED that the Clerk of Court shall mail a copy of this Order to

11   Plaintiff at:

12                   Ramon Muric-Dorado, #77774
                     High Desert State Prison
13                   P.O. Box 650
                     Indian Springs, NV 89070
14

15           DATED: March 27, 2020

16

17
                                                    ELAYNA J. YOUCHAH
18                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                       2
